Order entered December 9, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00928-CV

              KASEY C. KRUMMEL AND KRUMMEL LAW, Appellants

                                             V.

 NXRT ATERA, LLC AND NXRT ATERA II, LLC D/B/A ATERA APARTMENTS, TI
  COMMUNITIES AND TMIF VIEW LP, D/B/A THE VIEW AT KESSLER PARK,
                             Appellees

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-02415

                                         ORDER
      Before the Court is appellants’ second motion for extension of time to file the appellate

record. We GRANT the motion and ORDER the record be filed no later than January 6, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE